Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alphonso Haynesworth appeals the distinct court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C. 1983 (2006) complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Haynesworth v. S.C. Dep’t of Corr., No. 8:10-cv-00507-CMC (D.S.C. Apr. 30, 2010). We deny Haynesworth’s motion for an order to show cause and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The district court's order is a final, appealable order. See Young v. Nichols, 413 F.3d 416, 418 (4th Cir.2005).